—Application is granted for additional time within which to perfect appeal, serve and file printed record on appeal, and that the order of this court, granted September 20, 1934, dismissing appeal conditionally, be vacated; on condition, however, that the appellant perfects appeal, files and serves printed record on appeal, on or before December 15, 1934, and brief, and is ready for argument at the January, 1935, term, and pays twenty dollars costs; otherwise, the application is denied. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.